DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on April 15th, 2022 is acknowledged.
Claims 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 15th, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations of “preferably, a sodium carbonate, sodium hydroxide, potassium hydroxide, calcium hydroxide, magnesium hydroxide, and/or potassium carbonate solubilizing agent” following the phrase “seaweed coating comprises a solubilizing agent” are part of the claimed invention.  See MPEP § 2173.05(d). The claim is considered indefinite because there is a question or doubt as to whether the limitations of “preferably, a sodium carbonate, sodium hydroxide, potassium hydroxide, calcium hydroxide, magnesium hydroxide, and/or potassium carbonate solubilizing agent” are merely preferential or exemplary, or whether the limitations are required by the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiaolin et al. (CN107673849A, with reference to the machine translation, hereinafter referred to as Xiaolin).
Regarding claim 1, Xiaolin teaches a coated fertilizer (Title) comprising:
a fertilizer core comprising a urea-based fertilizer, or an inorganic fertilizer containing one or more of nitrogen (N), phosphorus (P), or potassium (K), or a combination thereof (Pg. 3 ln. 23, core fertilizer is urea chemical fertilizer); and
a seaweed coating in direct contact with at least a portion of the surface of the fertilizer core (Pg. 2 ln. 25-26 alga polysaccharide derivatives envelopes the fertilizer core and form a coating), wherein the seaweed coating comprises seaweed, a seaweed extract, or a combination thereof (Pg. 2 ln. 29-35, algal polysaccharides are extracted from marine brown algae, marine red algae, marine green algae); where the seaweed coating does not contain gypsum or water insoluble polymer(s) other than native water insoluble polymers present in the seaweed or extract thereof (Xiaolin does not include or teach gypsum or water insoluble polymer(s) other than native water insoluble polymers present in the seaweed or extract thereof, see Pg. 2 ln. 24-26 teaching that outside of the fertilizing core the only materials present in the coating are algal polysaccharides and marine alga slags), and wherein the seaweed coating is a dry coating (Pg. 3 ln. ln. 3-4, marine alga-slag is applied, dried again after algal polysaccharide is applied).
Regarding claim 2, Xiaolin teaches wherein the fertilizer core comprises 50 wt% or more, based on the total weight of the core, of a urea-based fertilizer, or an inorganic fertilizer containing one or more of nitrogen, phosphorus, or potassium, or a combination thereof (Pg. 2 ln. 26, teaching the weight percentage 70-95% fertilizer core).
Regarding claim 3, Xiaolin teaches wherein the fertilizer core consist of a urea-based fertilizer, or an inorganic fertilizer containing one or more of nitrogen, phosphorus, or potassium, or a combination thereof (Pg. 3 ln. 23, core fertilizer is urea chemical fertilizer).
Regarding claim 4, Xiaolin teaches wherein the urea-based fertilizer is urea or wherein the inorganic fertilizer is NPK, diammonium phosphate (DAP), monoammonium phosphate (MAP), single superphosphate (SSP), triple superphosphate (TSP), or a combination thereof (Pg. 3 ln. 23, core fertilizer is urea chemical fertilizer).
Regarding claim 5, Xiaolin teaches wherein the seaweed coating is not dispersed throughout the fertilizer core (Title; Pg. 2 ln. 22 and 24-25, novel alga polysaccharide derivatives enveloped slow release fertilizer core). Moreover, Xiaolin teaches an alga polysaccharide coating and marine alga slag that envelope the core, where enveloped is understood to wrap up, cover, or surround completely the fertilizing core (Title; Pg. 2 ln. 22 and 24-25, novel alga polysaccharide derivatives enveloped slow release fertilizer core). Further, Embodiments 1-4 teach a solution of alga polysaccharide being prepared and the fertilizing core immersed within said solution of alga polysaccharide and then the immersed core with the polysaccharide solution coated onto said core is then uniformly wrapped by the marina alga slag (Pg. 3-4, Embodiments 1-4). Emphasis added. Therefore, Xiaolin is understood to teach that the alga polysaccharide and marine alga slag coat or cover the fertilizing core and are not dispersed through said fertilizing core.  
Regarding claim 6, Xiaolin teaches wherein the seaweed coating comprises one or more of water, a solubilizing agent, a binding agent, and an anti-caking agent, or any combination thereof (Pg. 3 Embodiments 1-4, teaching that the alga polysaccharide is dissolved in water and the fertilizing core is immersed in the solution of water and alga polysaccharide creating a coating of water and alga polysaccharide, further Xiaolin teaches that the coated water/alga polysaccharide coated fertilizer core is then wrapped in marine alga slag and dried similar to the process disclosed in the claimed invention, such that a threshold level of water would exist after the step of drying).
Regarding claim 8, Xiaolin teaches wherein the seaweed coating consists of seaweed, seaweed extract, or a combination thereof (Pg. 2 ln. 25-26 alga polysaccharide derivatives envelopes the fertilizer core and form a coating).
Regarding claim 10, Xiaolin teaches comprising a sufficient amount of the seaweed coating to decrease dissolution in water of the fertilizer core as compared to the fertilizer core without a seaweed coating (Pg. 3 ln. 18-21, algal polysaccharides and marine alga slag increase film-strength of the release rate at the initial stage of reduction, delay the dissolution velocity of the fertilizer, and extend the acquisition time of the fertilizer by strengthening the slow release effect).
Regarding claim 11, Xiaolin teaches comprising 0.001 wt% to 8 wt% seaweed coating based on the total weight of the coated fertilizer (Pg. 2 ln. 27 0.5 wt% to 5 wt% algal polysaccharide).
Regarding claim 12, Xiaolin teaches wherein the fertilizer core is a urea core (Pg. 3 ln. 23, core fertilizer is urea chemical fertilizer).
Regarding claim 14, Xiaolin teaches that the novel alga polysaccharide envelopes the fertilizer core (Pg. 2 ln. 22 and 24-25). Moreover, Xiaolin further teaches that the fertilizer core is immersed in the algal polysaccharide solution and then wrapped with a marine alga ground slag and then subsequently dried (Pg. 3 ln. 3-4). Further, Embodiments 1-4 teach a solution of alga polysaccharide being prepared and the fertilizing core immersed within said solution of alga polysaccharide and then the immersed core with the polysaccharide solution coated onto said core is then uniformly wrapped by the marina alga slag (Pg. 3-4, Embodiments 1-4). Emphasis added. Xiaolin teaches multiple coatings formed onto the fertilizing core, the core is immersed in a polysaccharide solution and is then subsequently uniformly wrapped by the marine alga slag (Pg. 3-4, Embodiments 1-4). Therefore, it would be understood that Xiaolin teaches the fertilizing core is coated or covered completely or substantially covered by the alga polysaccharide and the marine alga slag, such that Xiaolin teaches that the fertilizing core is coated or covered at least 50% as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaolin in view of Lumbroso et al. (US20180220650, hereinafter referred to as Lumbroso) and Shiyong et al. (CN106116899A, with reference to the machine translation, hereinafter referred to as Shiyong).
Regarding claim 7, Xiaolin does not expressly disclose the seaweed coating comprising a solubilizing agent as claimed. Shiyong discloses a coated slow release fertilizer that includes sodium carbonate in the coating (Pg. 3 ln. 27). Moreover, Lumbroso discloses a plant growth regulator compound (Title). Lumbroso further discloses the plant growth regulator includes soluble powders that include water-soluble inorganic salts such as sodium carbonate (Para [0120]). One having ordinary skill in the art would have looked towards Shiyong to appreciate and recognize to include the sodium carbonate in the coating of the fertilizer (Pg. 3 ln. 27) and further, one having ordinary skill in the art would have been motivated to look towards Lumbroso to appreciate and recognize that sodium carbonate can be utilized in the coating as a solubilizing agent, where the sodium carbonate “improve water dispersibility/solubility” (Para [0120]). Moreover, one having ordinary skill in the art would have been motivated to include sodium carbonate, as disclosed in Shiyong and Lumbroso, in the seaweed coating to assist the nutrients of the seaweed coating to disperse and solubilize in water when placed in soil. Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have included a solubilizing agent in the seaweed coating to assist the nutrients disperse/solubilize in water when in soil.
With regards to the solubilizing agent described as “preferably,” the claimed limitations described as “preferably” are being treated under the broadest interpretation as merely requiring a solubilizing agent that does not require any of the specific compounds recited. See MPEP § 2173.05. The claim limitations are interpreted as exemplary and are therefore not required by the claim.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaolin in view of James S. Craigie, Seaweed extract stimuli in plant science and agriculture, J. Applied Phycology, Vol. 23 pgs. 371-393 (2011) (hereinafter referred to as Craigie).
	Regarding claim 9, Xiaolin discloses that the alga polysaccharide can be derived from, at least, non-limiting examples of marine brown alga (Pg. 2 ln. 29-35, algal polysaccharides are extracted from marine brown algae). However, Craigie discloses that micro- and macroalgae have long been used to augment plant productivity and food production in various regions of the world (Pg. 371 Col. 1). Further, Craigie discloses that the current commercial extracts that are manufactured include brown seaweeds of A. nodosum, Laminaria spp., Ecklonia maxima, Sargassum spp., and Durvillacea spp., Kappaphycus alvarezii (Pg. 374 Col. 2 ln. 48-53). It would be obvious to one having ordinary skill in the art to select from a finite selection of commercially available seaweed species. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select a species of seaweed including Kappa alvarezii, Ascophyllum Nodosum, Eckolonia maxima, Durvillea spp., Sargassum spp., or Laminaria spp as a source of the seaweed.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See MPEP 2144.07.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaolin in view of Babar Azeem et al., Effect of Coating Thickness on Release Characteristics of Controlled Release Urea Produced in Fluidized Bed Using Waterborne Starch Biopolymer as Coating Material, Procedia Engineering Vol. 148, Pgs. 282-289 (2016) (hereinafter referred to as Azeem).
Regarding claim 13, Xiaolin does not explicitly disclose the thickness of the alga polysaccharide coating. Azeem teaches a controlled release urea fertilizer (Abstract). Moreover, Azeem discloses that the thickness of the coating affects the release time of the nutrients (Pg. 285, Table 1, Section 3.1 Effect of coating thickness on release time). Further, Azeem provides that a coating thickness of 85.43microns equates to 0.58 hours and as the thickness increases to 523.47microns the release time increases to 22.5 hours (Pg. 285, Table 1). One having ordinary skill in the art would certainly expect that altering the thickness of the coated fertilizer would result in the release rate of the nutrients releasing quicker with a smaller coating and releasing over longer periods of time with a thicker coating.  The thickness of the coating is a result-effective variable with regard to the release rate of nutrients. One having ordinary skill in the art would want to adjust the thickness of the coating to provide for a release rate of the nutrients, such that the release rate does not expel nutrients in too little of time nor too fast of time. It would be obvious to one having ordinary skill in the art to optimize the thickness of the coating of the coated fertilizer by selecting a thickness from the broad spectrum of values available that would provide an effective release rate of nutrients for the coated fertilizer as desired. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731